Keefe, Judge:
The importer appealed for a reappraisement of the value found by the appraiser upon 126 green quartz urns with wooden stands imported from China. The merchandise was invoiced and entered at a foreign value of $1 Hong Kong each including the wooden stands and appraised at $2 yuan, net, including wooden stands, plus packing.
At the trial the importer failed to establish that the foreign value of the merchandise was lower than the appraised value thereof. The presumption of correctness attaching to the appraiser’s action, not having been overcome, the appraised value must stand as the value of the merchandise.
Judgment will be entered accordingly.